                        Case 2:20-cv-02335-MCE-KJN Document 6 Filed 12/16/20 Page 1 of 2

                 1    JASON J. CURLIANO [Cal. State Bar 167509]
                      ONDREJ LIKAR [Cal. State Bar 260199]
                 2    BUTY & CURLIANO LLP
                      516 - 16th Street
                 3    Oakland, CA 94612
                      Tel: 510.267.3000
                 4    Fax: 510.267.0117
                      Email: jcurliano@butycurliano.com
                 5           olikar@butycurliano.com
                 6    Attorneys for Defendants:
                      KAISER FOUNDATION HOSPITALS;
                 7    THE PERMANENTE MEDICAL GROUP, INC.
                 8                                               UNITED STATES DISTRICT COURT
                 9
                                                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
               10

               11
                      JAMES PEARSON,                                                         )
               12                                                                            )     Case No. 2:20-CV-02335-MCE-KJN
                                                        Plaintiff,                           )
               13                                                                            )      STIPULATION TO EXTEND TIME
                                v.                                                           )      TO RESPOND TO INITIAL
               14                                                                            )
                                                                                             )      COMPLAINT BY NOT MORE THAN
                      KAISER FOUNDATION HOSPITALS;                                           )      28 DAYS (LOCAL RULE 144(A)) AND
               15
                      THE PERMANENTE MEDICAL                                                 )      ORDER
               16     GROUP, INC., a Corporation doing                                       )
                      business in the State of California;                                   )
               17                                                                            )      Complaint filed on 11/23/20
                      COMMONSPIRIT HEALTH, a Colorado
                                                                                             )
               18     corporation, d/b/a ST. JOSEPH’S                                        )
                      BEHAVIORAL HEALTH; and Does 1                                          )
               19     through 20, inclusive                                                  )
                                                                                             )
               20                                       Defendants.                          )
                                                                                             )
               21
                                IT IS HEREBY STIPULATED, by and between plaintiff JAMES PEARSON and
               22
                      defendants KAISER FOUNDATION HOSPITALS and THE PERMANENTE MEDICAL
               23
                      GROUP, INC. (referred to herein as “KAISER DEFENDANTS”), through their
               24
                      undersigned counsel, that the KAISER DEFENDANTS may have until January 4, 2021 to
               25
                      file a responsive pleading to plaintiff’s Complaint. The extension is necessary to allow the
               26
                      KAISER DEFENDANTS time to obtain information needed to respond to the Complaint.
               27
                      This extension does not exceed the twenty-eight (28) days allowed under Eastern District
               28
BUTY & CURLIANO LLP
  516 – 16TH STREET
                                                                                            1
                      _______________________________________________________________________________________________________________________________________________
 OAKLAND, CA 94612
    510.267.3000
                       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT
                                 MORE THAN 28 DAYS (LOCAL RULE 144(A)) AND ORDER
                        Case 2:20-cv-02335-MCE-KJN Document 6 Filed 12/16/20 Page 2 of 2

                 1    Local Rule 144(a). This is the first stipulation for an extension of time between the parties.
                 2    Pursuant to Local Rule 144(a), approval of this stipulation by the Court is not necessary.
                 3              IT IS SO STIPULATED.
                 4
                      DATED: December 15, 2020                                         BUTY & CURLIANO LLP
                 5

                 6                                                               By:      /S/ Ondrej Likar
                                                                                    JASON J. CURLIANO
                 7                                                                  ONDREJ LIKAR
                                                                                    Attorneys for Defendants:
                 8                                                                  KAISER FOUNDATION HOSPITALS;
                                                                                    THE PERMANENTE MEDICAL GROUP, INC.
                 9

               10
                      DATED: December 15, 2020                                         ALLACCESS LAW GROUP
               11

               12                                                                By:/S/ Irakli Karbelashvili [as authorized on 12/14/2020]
                                                                                    IRAKLI KARBELASHVILI
               13                                                                   Attorneys for Plaintiff:
                                                                                    JAMES PEARSON
               14

               15
                               IT IS SO ORDERED.
               16

               17
                      Dated: December 16, 2020
               18

               19
               20

               21

               22

               23

               24

               25

               26

               27

               28
BUTY & CURLIANO LLP
  516 – 16TH STREET
                                                                                            2
                      _______________________________________________________________________________________________________________________________________________
 OAKLAND, CA 94612
    510.267.3000
                       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT
                                 MORE THAN 28 DAYS (LOCAL RULE 144(A)) AND ORDER
